Citation Nr: 0703254	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for basal cell carcinoma.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to an effective date earlier than February 
28, 2003, for service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1956.

This appeal is from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The Salt Lake City RO now has original 
jurisdiction over the claims.

In June 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue now styled for the sake of comprehensiveness as a 
claim for a low back disorder is the same claim as the one 
denied in May 1956.  The underlying claim is the same, 
whether styled is above, or as for a back injury, or as for 
aggravation of a lumbosacral strain.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).

The issues of service connection for tinnitus, increased 
rating for basal cell carcinoma, and entitlement to an 
earlier effective date for service connection for basal cell 
carcinoma (BCC) being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required of 
him.


FINDINGS OF FACT

1.  VA denied service connection for a low back disorder and 
notified the veteran of the denial and of his appellate 
rights in May 1956.

2.  The veteran did not initiate an appeal from the May 1956 
denial of service connection for a low disorder during the 
year following the date of the notice letter.

3.  Evidence presented or secured since May 1956 relates to 
an unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.

4.  VA has not completed actions necessary to discharge its 
duty to assist the veteran to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1956 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2006).

2.  New and material evidence has been presented or secured 
to reopen a finally disallowed claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

VA provided notice of the information and evidence necessary 
to substantiate the veteran's claim in letters of March and 
September 2003 and in March 2006.  The notice of September 
2003 was responsive to an application to reopen a previously 
denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It notified the veteran that the prior denial was based on 
findings that the veteran neither injured his back in service 
nor suffered aggravation of a preexisting back disorder.  
Whereas this decision reopens the claim, any defect in the 
substance of the September 2003 or other notice addressing 
how to reopen the claim is moot.  This decision need not 
determine at this time the sufficiency of notice to the 
veteran about how to prosecute the underlying claim.

II.  Reopening Finally Denied Claim

The veteran's claim of May 1956 averred a back injury in 
service.  Service medical evidence then of record revealed 
treatment for a back complaint the veteran then-reported was 
of long duration.  A December 1954 orthopedic consultation 
report from the treating Army hospital stated the onset was 
insidious.  It stated the veteran could not relate the low 
back pain to any trauma the he could recall.  Based on this 
and the other service medical records in evidence, VA found 
the veteran had a preexisting back condition that was not 
aggravated by service, and he did not suffer a back injury in 
service.

VA notified the veteran of those specific findings by letter 
of May 10, 1956.  The veteran did not initiate a claim during 
the year following the date of the notice letter, and the May 
1956 rating decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.160(d) (2006); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).  For the purpose of determining 
if evidence is new and material, its credibility is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's statement of November 2002, reiterated in June 
2006 hearing testimony, provided a more detailed account of 
the circumstances in which he injured his back in service.  
The fundamental allegation, that he injured his back in 
service, is not new, but he had not previously provided a 
narrative account of the circumstances of the alleged injury.  
There is a persuasive judicial dictum that new and material 
evidence will "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  To this extent, at least, 
the statement is new, not cumulative, i.e., it does not 
support a point already established by other evidence, nor is 
it redundant, i.e., it is not superfluous, extraneous, or 
irrelevant to the central matter under consideration.  See 55 
Fed. Reg. 52274 (Dec. 21, 1990) (supplemental material 
discussing meaning of and distinction between "cumulative" 
and "redundant" evidence).  Presuming this new statement is 
true, Justus, 3 Vet. App. 510, the statement is material to 
the claim.

A May 2004 statement of the veteran's wife reported that the 
veteran has complained of a bad back from the time they met 
in 1957 that has progressively worsened from then to the 
present.  She reported that he had told her many times of the 
circumstances of a back injury in service.  Colloquy at 
hearing among the veteran, his representative and the 
undersigned addressed the necessity of evidence pertaining to 
the status of his back soon after his separation from 
service.  Whereas the statement does not purport to make a 
medical diagnosis, it is competent lay evidence of the 
veteran's wife's knowledge that the veteran had back symptoms 
in 1957.  Cf. Espiritu v. Derwinski, 2 Vet App. 492 (1992) 
(lay persons not competent to proffer medical diagnoses or 
opinions of causation that require medical expertise to 
make).

To the extent the intent of the statement was to show the 
veteran had a back problem in service, it is redundant, i.e., 
addressing a point not at issue or extraneous, because the 
veteran was known to have a back problem in service, as shown 
by the evidence of record in May 1956.  To the extent the 
statement tends to show increase in the severity of a back 
disorder from soon after service to the present, it relates 
to the question of aggravation, not incurrence, see Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (aggravation is known by 
comparison of the severity of a condition before, during, and 
after service), and is new and neither cumulative nor 
redundant.  Whereas the veteran's statement of the 
circumstances of a back injury is material, and his wife's 
assertion that he related the incident to her "on numerous 
occasions," is presumed credible, Justus, 3 Vet. App. 510, 
it tends to corroborate the veteran's statement.  Notably, in 
this regard, VA adjudication does not preclude hearsay 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The remaining question is whether the veteran's and his 
wife's testimony together create a "reasonable possibility 
of substantiating the claim."  38 C.F.R. § 3.156(a).  This 
must be determined without actual weighing of credibility or 
finding of ultimate facts.  Moreover, a "reasonable 
possibility of substantiating" must be a lower threshold 
than "substantiating," otherwise the regulation presumably 
would have required that new and material evidence 
substantiate a claim.  In May 1956, VA found the veteran's 
low back disorder preexisted service and was not aggravated 
by service.  In light of subsequent development in the 
interpretation of the presumption of soundness and its 
rebuttal, 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006); see VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), prudence 
favors finding the veteran has submitted new and material 
evidence, 38 C.F.R. § 3.156(a), and the claim must be 
reopened and reviewed.  38 U.S.C.A. § 5108.

For reasons discussed in the REMAND, below, final disposition 
of the merits of the claim at this time would be premature 
and would prejudice the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).


ORDER

Whereas the veteran has submitted new and material evidence, 
the claim is reopened, and to that extent the appeal is 
granted.


REMAND

VA provided the veteran several letters notifying him of the 
information and evidence necessary to substantiate his 
claims.  None specifically identified competent lay 
statements as among the types of evidence that can 
substantiate the claim.  In light of the May 2004 statement 
of the veteran's wife that a neighbor who is a nurse has 
occasionally assisted in the veteran's care regarding his 
back, it would be consistent with VA's duty to assist to 
notify the veteran that a statement from that person could be 
pertinent to his claim.

VA has not examined the veteran's back for compensation 
purposes.  The veteran's wife's May 2004 statement reported 
the veteran's progressively worsening back problems and 
occasional total incapacitation and inability to walk.  This 
testimony is competent lay evidence of "persistent or 
recurrent symptoms of disability," sufficient to satisfy the 
current disability criterion of necessity for VA examination.  
38 C.F.R. § 3.159(c)(4)(i)(A) (2006).  There is evidence of 
an event involving his back in service, and testimony 
indicates an association between the current persistent and 
recurrent symptoms and the event in service.  This meets the 
threshold that triggers VA's duty to examine the veteran and 
obtain an opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

De novo review of this reopened claim must apply the 
presumption of soundness, 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b), and consider its rebuttal consistent with current 
legal interpretation of the statute.  VAOPGCPREC 3-2003; 
Wagner, 370 F.3d 1089.   

VA outpatient records show a diagnosis of tinnitus.  VA has 
not examined the veteran for compensation purposes.  The 
veteran testified to onset of tinnitus in service and 
continuity since then.  His testimony is competent lay 
evidence.  38 C.F.R. § 3.159(a)(2) (2006).  VA must examine 
him.  38 C.F.R. § 3.159(c)(4).

The March 2006 statement of the veteran's representative 
reported the veteran's basal cell carcinoma disorder has 
increased in severity.  In hearing testimony, the veteran's 
representative commented that the veteran should have another 
examination to show the progress of the condition.  The 
veteran described the course of ongoing recurrence of 
carcinomas and their removal.  He reported the carcinomas 
were painful.

The February 2004 VA compensation examiner commented on the 
unusual presentation of the veteran's BCC and the residual 
scarring.  He is rated for superficial scars based on the 
highly unusual presentation of his disorder.  The unusual 
presentation of his BCC and his testimony about pain suggest 
that it would be helpful to obtain another examination to 
obtain current information and a medical opinion providing 
information to enable a determination whether the veteran 
should have a separate rating for recurrent basal cell 
carcinomas rated as painful scars.  See Esteban v. Brown, 6 
Vet. App. 259 (1994) (separate rating of scars causing 
disfigurement of the face, pain, and impaired mastication is 
not pyramiding).

VA granted service connection for BCC in March 2004, 
effective February 28, 2003.  It is the veteran's only 
service-connected disability.  His April 2004 notice of 
disagreement stated, "Please note that disagreement is also 
made with the time frame of compensation."  It is reasonable 
to infer disagreement with the effective date of service 
connection of basal cell carcinoma.  Ironically, two years 
later, VA notified the veteran of the effective date element 
of VA claims.  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  VA has not issued a statement of the case (SOC) on 
the issue of entitlement to an earlier effective date of 
service connection of BCC.  It must review the claim, perform 
any indicated development, and if not resolved in the 
veteran's favor, issue an SOC.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 19.26 (2006); Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for a low 
back disorder.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically inform 
him that a statement from the 
nurse/neighbor to whom his wife referred 
in her May 2004 statement could be 
pertinent to his claim.

2.  Schedule the veteran for a VA 
orthopedic examination of his low back.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.   A 
rationale for any opinion expressed should 
be provided.

*	The examiner is to diagnose any 
current low back pathology and, if a 
diagnosis is made, provide opinions 
on the following:

*	Did the veteran, to a medical 
certainty, have the currently 
diagnosed low back disorder prior to 
service?

*	Did the veteran, to a medical 
certainty, suffer a permanent 
increase in the severity of the 
preexisting low back pathology that 
was not due to the natural progress 
of the pathology, i.e., an increase 
in pathology that did not abate after 
service and would not have increased 
had he not been in service?

*	Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed low back 
pathology had its onset during active 
service or is the result of a disease 
or injury that occurred in service?

3.  Schedule the veteran for an 
appropriate VA  examination for tinnitus.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.   A 
rationale for any opinion expressed should 
be provided.

*	The examiner is to diagnose or rule 
out current tinnitus, and, if 
diagnosed, provide an opinion as to 
whether it is at least as likely as 
not (50 percent or more likelihood) 
that any currently diagnosed tinnitus 
had its onset during active service 
or is the result of a disease or 
injury that occurred in service, 
including noise exposure.

4.  Schedule the veteran for a VA skin 
examination.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Unretouched color photographs 
should be included with the report.  A 
rationale for any opinion expressed should 
be provided.

*	The examiner is to observe and report 
on the current status of the 
veteran's basal cell carcinoma of his 
back and residual scars, including a 
determination whether he has any 
painful lesions from active 
carcinomas or scars from removal of 
carcinomas; whether any scars are 
deep or cause limited motion of the 
back; whether any are superficial and 
unstable; and report the aggregate 
area of scars on the back that are 
superficial and do not cause 
limitation of motion.

5.  Review the claim for an earlier 
effective date for service connection for 
basal cell carcinoma, insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2005), and, if the 
maximum benefit is not granted, issue an 
SOC, with notice that the veteran must 
perfect the appeal to obtain appellate 
review.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).  NOTE: the decision on this 
claim may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2006). 

6.  Readjudicate the claims for service 
connection for a low back disorder, 
applying 38 U.S.C.A. § 1111 according to 
current interpretation, see VAOPGCPREC 
3-2003; the claim for service connection 
for tinnitus, and the claim for increased 
rating for basal cell carcinoma, 
considering whether separate ratings are 
warranted under diagnostic codes for the 
skin other than DC 7802.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


